Title: To George Washington from Robert Walker, 30 July 1789
From: Walker, Robert
To: Washington, George



Sir
Stratford [Conn.] July 30th 1789

Being sensible of the Injury sustained by the Loss of Pay and Property while in the Army of the United States under your Excellencys Command, and a much impaired Constitution occasioned by the Fatiegues and Hardships undergone in the course of the two first Campaigns in Canady & Northern Department, and four Succeeding Campaigns in Colo. Lambs Regimt of Artillery in the Southern Department conceiv’d it my Duty to State to your Excellency the facts; If my Services merit a reward: it would be very Greatfully acknowledged—My Situation in Said Regiment being something Singular in Forming the Army in 1777, by the Influence and Perswasion of Colo. Lamb; I left the Infantry and Entered the Regiment of Artillery under his Command: as I had a Capts. Commission in the Infantry had his Promise that I should retain my Rank in Said Regt. However I soon found after Joining Sd Regt there was uneasiness among the Officers of that Corps respecting those Officers which came into Sd Regt which Created great Contention and Disputes in Respect to Rank—I would not trouble your Excellency with any further Recital: only that upon a final Decision of a Board of Genl Officers which was appointed to Settle the Rank of the Corps of Artillery I think in 80; It was then determined against those Officers which left the Infantry

and went into the Artillery; upon which determination I conceiv’d myself so essentially Injured That I left service in 1781 (having Genl Knox’s approbation and Certificate for my faithful Services as an Officer and Soldier.) tho much against my Will and Inclination having Entered it at the Commencement of the War from Principle my wish and desire ever was to continue to the End—could it have been Consistant: thus having left Service at a Period when no provision could be made for those in like Situation have receiv’d nothing for better than Six years faithful Servitude in the Prime of life but the pay of Continental Money in its Depreciated State being far Short of Satisfaction; and a few State Notes equally as Bad. this together with the Loss of Property having placed it in the Publick fund while in service has much reduced and Lessen’d my Interest in Point of Value having thus Stated to your Excellency my Situation. Should there be in the Arrangment of Publick Affairs any Office whereby I may Still render my Country further Service and help to reward me in some measure for Past sufferings Should be happy in executing it—Should there be any Office in the Surveying Department Assigned for this State being a business I am well acquainted with should be exceeding fond off; Should Your Excellency think proper to appoint me to any Office in that Department or any other I shall Esteem it a perticular favour[.] For Information Respecting my Person & Character would Refer you Sir to Docr Johnson who Resides in the same Town or to Mr Elsworth who I am well acquainted with; or to any of the Gentlemen in the House of Representatives from this State all knowing me or to Colo. Umphries. With due Respect and Esteem I am your Excellencys most Obedt very Humle Servt

Robert Walker

